Case 1:20-cv-02727-SCJ-RGV Document 6 Filed 07/01/20 Page 1 of 2
Case 1:20-cv-02727-SCJ-RGV Document 2 Filed 06/29/20 Page 1 of 2

 

“= AO 440 (Rev. 06/12) Summons-in a Civil Action

UNITED STATES DISTRICT COURT

for the

Northern District of Georgia

GLENN HEAGERTY |

 

Plaintiff(s)

v. Civil Action No. 1:20-cv-2727

AMIP MANAGEMENT, LLC, and
RUBIN LUBLIN, LLC,

 

Nee ee ee ee ee ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AMIP Management, LLC
c/o its registered agent, National Registered Agents
1209 Orange Street
Wilmington, Delaware 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Craig E. Bertschi ,

McRae Bertschi & Cole LLC
Suite 200, 1350 Center Dr.
Dunwoody, GA 30338

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

JAMES N. HATTEN
CLERK OF COURT

Date: 06/29/2020 s/Stephanie Wilson-Bynum

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-02727-SCJ-RGV Document 6 Filed 07/01/20 Page 2 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 59 cy.02797-SCI-RGV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) AMIP MANAGEMENT, LLC

 

was received by me on (date) 6/30/2020

© I personally served the summons on the individual at (place)

 

ON (date) , Or

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT) , who is -
designated by law to accept service of process on behalf of (name of organization) AMIP MANAGEMENT, LLC

 

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 O (date) 06/30/2020 AT 2:45 PM

 

(1 I returned the summons unexecuted because

 

C1 Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

—
Date: 06/30/2020 uN
‘ : Server's signature
DENORRIS BRITT PROCESS SERVER

 

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLAINT WITH EXHIBITS A-V;
CIVIL COVER SHEET

 
  
  

SWORN TO ME ON 06/30/2020

a BIR Meat tert + SORTS Sa a

KEVIN DUNN
NOTARY PUBLIC
SFATE OF DELAWARE
aTy 7 Vounmission Expires september 14, 2020 | ,

ST nee rey meee mene mee tea cnr

i
